Citation Nr: 1446537	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right peroneal tendon disorder, to include as secondary to service connected right knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service connected right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to December 1979.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2011 rating decisions of the Fort Harrison, Montana, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right ankle disability and denied service connection for an acquired psychiatric disorder diagnosed as generalized anxiety disorder, respectively.  As both decisions were timely appealed, the current adjudication is on a de novo basis.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is associated with the claims file. 

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right ankle disability did not have its clinical onset in service or within one year of separation; it is not otherwise related to active duty; and it was not due to or aggravated by service-connected disability.



CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by service and is not due to a service-connected disability.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See February 2011 and April 2011 letters.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theory of etiology.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Right Ankle Disability

The Veteran was originally denied service connection for right peroneal tendon disability and right ankle degenerative joint disease in a December 2009 rating decision.  The Veteran filed a January 2010 notice of disagreement, but no statement of the case was issued.  An October 2010 informal conference report addressed only the unrelated September 2008 notice of disagreement.  As such, the Veteran was not given the opportunity to perfect his appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Instead, the Veteran's Subsequent February 2011 claim was treated as a claim to reopen.  The failure to issue a statement of the case in response to the January 2010 notice of disagreement prevents the December 2009 rating decision from becoming final.  See 38 C.F.R. §§ 20.302(b), 20.1103.  Nevertheless, this issue was reopened in the March 2013 supplemental statement of the case and decided on the merits.  Therefore the Board can proceed with a decision on the merits. 

The Veteran has a current right ankle disability, peroneal tendon tear/tendonitis.  The Veteran does not claim and the record does not show that right ankle disability had its clinical onset in service or is otherwise related to active duty.  The Veteran's service treatment records show no right ankle symptoms, injury, or diagnosis.  Moreover, his first complaint of a right ankle problem was in July 2006.  Thus, direct service connection is not warranted.

As a chronic disease, arthritis would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation from service or was shown in service and at any time thereafter.  38 U.S.C.A. §§ 1112(a), 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  A compensable degree of right ankle arthritis would require X-ray evidence of the disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, arthritis was not diagnosed during service or within one year of the Veteran's separation.  The lone record suggesting arthritis is a December 2006 x-ray showing degenerative disease.  This post-dates the Veteran's service by nearly thirty years.  Oddly, later x-rays show no ankle abnormalities.  See June 2011 x-rays.  Thus, the record does not support presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran claims service connection for a right ankle disability secondary to his service connected right knee disability.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current right ankle disability.  Additionally, he is currently service connected for a right knee disability.  Thus, the first two requirements for secondary service connection have been satisfied. The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected right knee disability and the current right ankle disability.

The Veteran himself believes his current right ankle disability was due to his service-connected right knee disability.  See e.g., November 2009, February 2011 statement, April 2011 statement, May 2011 Notice of Disagreement, June 2011 statement, and June 2013 hearing testimony.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  The Veteran is claiming an immediately observable cause-and-effect relationship between his knee symptoms and his ankle injury, as such; he is competent to address etiology.  The question then becomes whether the Veteran's lay evidence is credible.  In this case, the Board finds that it is not.  

There is a discrepancy between the Veteran's original description of his injury and the description he provided once he began seeking compensation.  In July 2006, at the time of the initial ankle injury, the Veteran made no mention of that injury being precipitated by his knee giving out or indeed any knee symptoms.  Likewise, at that time the Veteran did not attribute his injury to his inability to comfortably wear his knee brace.  Instead, he reported slipping on a rock while hiking.  See July 2006 VA treatment records.  The Veteran first suggested a connection between this injury and his service connected right knee disability was his September 2008 notice of disagreement with his claim for an increased rating for his right knee disability.  He reported right knee weakness and giving out in June 2007, but made no connection between that complaint and his July 2006 ankle injury.  As the earlier statements that attributed his injury to slipping on a rock were made shortly after the injury and were made for medical treatment purposes, they are more credible than the Veteran's current assertions that link this injury to his service connected disability.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997)(observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the Board finds the Veteran's assertion that his right knee disability caused his right ankle disability not credible.

The medical opinions of record have consistently found that the Veteran's right ankle injury and subsequent right ankle disability was not caused by or the result of his service connected right ankle disability.  See November 2009, August 2011, April 2012, and January 2013 VA examiners' opinions.  The opinions noted the discrepancy between the Veteran's accounts of the injury at the time it happened compared to the description he provided once he began seeking compensation.  The April 2012 and January 2013 VA examiners further noted that the type of laxity or instability that is associated with a posterior cruciate ligament (PCL) injury, which is the Veteran's service connected right knee disability, is posterior to anterior (or front to back), while the lateral stability of his knee would not be impacted.  Instead, this type of instability would be associated with an anterior cruciate ligament (ACL) injury.  As the Veteran described a lateral rolling of his ankle in July 2006, the April 2012 examiner found that this ankle injury was clearly not due to or caused by the PCL injury.

The Board notes that one orthopedic surgeon; Dr. M.A.S., has referred to the Veteran's right knee disability as an ACL tear.  These records show that the Veteran reported an ACL tear during treatment in June 2011 and this error was repeated throughout this doctor's records.  There is no medical finding of an ACL injury, just repeated mistaken medical history.  As such, these records do not affect the probative value of the medical examiners' opinions.

The record does not contain a positive medical nexus opinion linking the Veteran's right ankle disability to his service connected right knee disability.  As such, secondary service connection is not warranted.

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a right ankle disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right ankle disability is denied.


REMAND

The Veteran's service treatment records reflect that the Veteran was seen for anxiety reaction in January 1979.  The VA examiners have not discussed this record or addressed whether it evinces an in-service onset of an acquired psychiatric disability.  As such, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the February 2013 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion.

The examiner is directed to review the January 1979 service treatment record.  Thereafter, the examiner should indicate whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current acquired psychiatric disability had its onset in service or is otherwise the result of disease or injury during service.

All opinions should be accompanied by clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


